
	

113 HR 2377 IH: Encourage New Legalized Immigrants to Start Training Act
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2377
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Denham (for
			 himself, Mr. Michaud,
			 Mr. Miller of Florida,
			 Mr. McKeon,
			 Mr. Nunes,
			 Mr. Duncan of South Carolina,
			 Mr. Amodei,
			 Mr. Diaz-Balart,
			 Mr. Walz, Mr. Southerland, Mr.
			 Farr, Mr. Thompson of
			 California, Mr. Vargas,
			 Ms. Gabbard, and
			 Mr. Valadao) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  enlistment in the Armed Forces of certain aliens who are unlawfully present in
		  the United States and were younger than 15 years of age when they initially
		  entered the United States, but who are otherwise qualified for enlistment, and
		  to provide a mechanism by which such aliens, by reason of their honorable
		  service in the Armed Forces, may be lawfully admitted to the United States for
		  permanent residence.
	
	
		1.Short titleThis Act may be cited as the
			 Encourage New Legalized Immigrants to
			 Start Training Act or ENLIST Act.
		2.Authority to
			 enlist in the Armed Forces certain aliens who are unlawfully present in the
			 United States and legal status of such enlistees by reason of honorable service
			 in the Armed Forces
			(a)Certain aliens
			 authorized for enlistmentSubsection (b)(1) of section 504 of title
			 10, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(D)An
				alien who was unlawfully present in the United States on December 31, 2011, who
				has been continuously present in the United States since that date, who was
				younger than 15 years of age on the date the alien initially entered the United
				States, and who, disregarding such unlawful status, is otherwise eligible for
				original enlistment in a regular component of the Army, Navy, Air Force, Marine
				Corps, or Coast Guard under section 505(a) of this title and regulations issued
				to implement such
				section.
					.
			(b)Conditional
			 Admission to Permanent Residence of Alien EnlisteesSuch section
			 is further amended by adding at the end the following new subsection:
				
					(c)Conditional
				admission to permanent residence of alien enlistees(1)The Secretary of Homeland Security shall
				adjust the status of an alien described in subsection (b)(1)(D) who enlists in
				a regular component of the Army, Navy, Air Force, Marine Corps, or Coast Guard
				to the status of an alien lawfully admitted for permanent residence under the
				provisions of section 249 of the Immigration and Nationality Act (8 U.S.C.
				1259), except that the alien does not have to—
							(A)establish that he or she entered the
				United States prior to January 1, 1972; or
							(B)comply with section 212(e) of such Act
				(8 U.S.C. 1182(e)).
							(2)The lawful permanent resident status of an
				alien described in subsection (b)(1)(D) who enlisted in a regular component of
				the armed forces and whose status was adjusted under paragraph (1) is
				automatically rescinded, by operation of law, if the alien is separated from
				the armed forces under other than honorable conditions before the alien serves
				the term of enlistment of such alien. Such grounds for rescission are in
				addition to any other grounds for rescission provided by law. Proof of
				separation from the armed forces under other than honorable conditions shall be
				established by a duly authenticated certification from the armed force in which
				the alien last served.
						(3)Nothing in this subsection shall be
				construed to alter—
							(A)the process prescribed by sections
				328, 329, and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440,
				1440–1) by which a person may naturalize through service in the armed forces;
				or
							(B)the qualifications for original enlistment
				in the armed forces described in section 505(a) of this title and regulations
				issued to implement such
				section.
							.
			
